The plaintiff in error, hereinafter referred to as the defendant, was by information charged with the possession of intoxicating liquor, and entered a plea of guilty, and was by the court on the 20th day of October, 1931, sentenced to pay a fine of $50 and be imprisoned in the county jail for 60 days; sentence to run concurrent with a sentence imposed upon the defendant at the same term of court, in the case of the State of Oklahoma. v. J. H. Munsel, No. 9008.
Defendant filed his motion to withdraw his plea of guilty, which motion was overruled by the court. The question raised by the defendant in this case is the same question raised in the case of J. H. Munsell v. State (No. A-8343), 53 Okla. Crim. 312,11 P.2d 537, which was this day decided adversely to the defendant.
Following the holding of the court in No. A-8343, the judgment is affirmed.
EDWARDS and CHAPPELL, JJ., concur.